SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORTOF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August 2015 Commission File Number: 001-36158 Wix.com Ltd. (Translation of registrant’s name into English) 40 Namal Tel Aviv St., Tel Aviv 6350671, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- EXPLANATORY NOTE An Annual General Meeting of Shareholders of Wix.com Ltd. (the “Company”), will be held on Monday, September 21, 2015 at 3:30 p.m. (Israel time), at the principal executive offices of the Company at 40 Namal Tel Aviv St., Tel Aviv 6350671, Israel. In connection with the afore-mentioned Annual General Meeting of Shareholders, the Company hereby furnishes the following document: 1. Notice with respect to the Company’s Annual General Meeting of Shareholders describing the proposals to be voted upon at the meeting and various other details related to the meeting, attached hereto as Exhibit 99.1. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. WIX.COM LTD Date: August 6, 2015 /s/ Eitan Israeli Name: Eitan Israeli Title: VP & Legal Counsel 3 EXHIBIT INDEX The following exhibits are furnished as part of this Form 6-K: Exhibit Notice with respect to the Company’s Annual General Meeting of Shareholders 4
